 



EXHIBIT 10.20
FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
dated as of this 27 day of February, 2007, is by and between Corrections
Corporation of America, a Maryland corporation formerly known as Prison Realty
Trust, Inc. and having a principal place of business at 10 Burton Hills
Boulevard, Nashville, Tennessee (the “Company”), and John D. Ferguson, a
resident of Nashville, Tennessee (the “Executive”), amends and replaces in its
entirety that certain Employment Agreement, dated as of August 4, 2000, between
the Company the Executive, as amended.
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has resolved that it is in
the best interest of the Company that the Executive be subject to the terms of
an executive employment agreement; and
     WHEREAS the Company and the Executive now desire to enter into this
Agreement and set forth the terms and conditions of the Executive’s employment.
     NOW, THEREFORE, for and in consideration of the foregoing recitals, the
mutual promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:
     1. Employment. The Executive shall serve as the Chief Executive Officer and
President of the Company and such other office or offices to which Executive may
be appointed or elected by the Board of Directors, with the Executive’s consent,
including, but not limited to, Vice Chairman of the Board of Directors. Subject
to the provisions of Section 7 hereof, the Company shall use its best efforts to
have the Executive elected to the Board of Directors of the Company, and the
Executive shall serve in such capacity if elected. Subject to the direction and
supervision of the Board of Directors of the Company, the Executive shall
perform such duties as are customarily associated with the offices of Chief
Executive Officer and President, and such other offices to which Executive may
be appointed or elected by the Board of Directors. The Executive’s principal
base of operations for the performance of his duties and responsibilities under
this Agreement shall be the offices of the Company located in Nashville,
Tennessee. The Executive agrees to abide by the Company’s Charter and Bylaws as
in effect from time to time and the direction of its Board of Directors except
to the extent such direction would be inconsistent with applicable law or the
terms of this Agreement.
     2. Term. Subject to provisions of termination as hereinafter provided, the
initial term of the Executive’s employment under this Agreement shall begin on
the date hereof and shall terminate on December 31, 2002 (the “Initial Term”).
Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for a series of additional one
(l) year periods on the same terms and conditions as set forth herein
(individually, and collectively, the “Renewal Term”).

1



--------------------------------------------------------------------------------



 



     3. Notice of Non-Renewal. If the Company or the Executive elects not to
extend the Executive’s employment under this Agreement, the electing party shall
do so by notifying the other party in writing not less than sixty (60) days
prior to the expiration of the Initial Term, or sixty (60) days prior to the
expiration of any Renewal Term. If the Company or the Executive does not elect
to extend the Executive’s employment under this Agreement, the Executive shall
be considered to have been terminated without Cause upon the expiration of his
employment, and the Executive will receive the payments and benefits set forth
in this Agreement. The Executive’s date of termination, for the purposes of this
Agreement, shall be the date of the Company’s last payment to the Executive.
     4. Compensation.
     4.1. Base Salary. The Company shall pay the Executive an annual salary
(“Base Salary”) with respect to the Initial Term as follows: (i) for the period
beginning on the date of this agreement and ending on December 31, 2000, the
Company shall pay the Executive a pro-rated salary based on an annual salary of
$350,000; (ii) for the period beginning on January 1, 2001 and ending on
December 31, 2001, the Company shall pay the Executive a salary equal to
$350,000; and (iii) for the period beginning on January 1, 2002 and ending on
December 31, 2002, the Company shall pay the Executive a salary equal to
$400,000. The salary payable to the Executive hereunder shall be paid in
accordance with the Company’s normal payroll practices, but in no event less
often than monthly. The annual salary to be paid to the Executive during the
Renewal Term shall be equal to a minimum of $540,000. During each year of this
Agreement, the Executive’s compensation will be reviewed by the Board of
Directors of the Company, or such committee or subcommittee to which
compensation review has been delegated, and after taking into consideration both
the performance of the Company and the personal performance of the Executive,
the Board of Directors of the Company, or any such committee or subcommittee,
may increase the Executive’s compensation to any amount it may deem appropriate.
     4.2. Bonus. The Company shall pay to the Executive a cash bonus with
respect to the Company’s 2000 fiscal year equal to $75,000, payable on or before
January 31, 2001. The Company shall pay to the Executive a cash bonus with
respect to the Company’s 2001 fiscal year equal to $175,000, payable on or
before January 31, 2002. In the event the Company achieves certain financial
performance targets as established by the Board of Directors of the Company
after consultation with the Executive for the Company’s 2001 fiscal year or such
other period as the parties mutually agree, the Company shall also pay the
Executive a cash bonus equal to $175,000, payable at the earlier of March 31,
2002 and ten (10) days following the confirmation by the Board of Directors of
the Company that such targets have been met. The Company shall pay to the
Executive a cash bonus hereunder with respect to the Company’s 2002 fiscal year
equal to $200,000, payable on or before January 31, 2003. In the event the
Company achieves certain financial performance targets as established by the
Board of Directors of the Company after consultation with the Executive for the
Company’s 2002 fiscal year or such other period as the parties mutually agree,
the Company shall pay to the Executive a cash bonus equal to $200,000, payable
at the earlier of March 31, 2003 and ten (10) days following the confirmation by
the Board of Directors of the Company that such targets have been met.
     During the Renewal Term hereof, if any, the Executive shall not be entitled
to receive, and the Company shall not pay to the Executive, any guaranteed
annual cash bonus. The

2



--------------------------------------------------------------------------------



 



Executive shall, however, be eligible to participate in and receive any cash
bonuses due under the Company’s Management Cash Bonus Incentive Plan (or such
other plan) that may be adopted by the Company’s Board of Directors, or such
committee or subcommittee to which compensation matters have been delegated, and
in effect during the applicable year of any Renewal Term.
     4.3. Benefits.
     4.3.1 General. The Executive shall be entitled to an annual paid vacation
as established by the Board of Directors of the Company. In addition, the
Executive shall be entitled to participate in all compensation or employee
benefit plans or programs and receive all benefits and perquisites for which any
salaried employees are eligible under any existing or future plan or program
established by the Company for salaried employees. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. These may include group
hospitalization, health, dental care, life or other insurance, tax qualified
pension, savings, thrift and profit sharing plans, termination pay programs,
sick leave plans, travel or accident insurance, disability insurance, and
contingent compensation plans including unit purchase programs and unit option
plans. Except as may be provided for in Section 4.3.2. herein, nothing in this
Agreement shall preclude the Company from amending or terminating any of the
plans or programs applicable to salaried or senior executives as long as such
amendment or termination is applicable to all salaried employees or senior
executives.
     4.3.2 Life, Health and Disability Insurance. Notwithstanding the benefit
provisions of Section 4.3.1. herein, and in addition to the benefit provisions
contained therein, the Company agrees to the following:
     (i) To provide and maintain, during the period of the Executive’s
employment with the Company, and for a period of two (2) years thereafter,
health insurance on the Executive and his spouse in such amounts as are
customary for or available to executives of the Company; and
     (ii) To provide and maintain, through insurance or on its own account,
coverage for the Executive, relating to illness or incapacity resulting in the
Executive being unable to perform his services, that will provide payment of the
Executive full salary and benefits for one (1) year. To the extent that payments
are received from any worker’s compensation or other Company paid plans, the
Company’s obligations will be reduced by amounts so received.
With respect to the Company’s obligations under this Section 4.3.2, the Company
agrees to waive any and all provisions relating to any pre-existing conditions
of the Executive and any waiting period that may be required under the terms of
the Company’s health insurance plan or policy with respect to the coverage of
the Executive thereunder.
     4.4. Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties under this Agreement
upon evidence of receipt.

3



--------------------------------------------------------------------------------



 



     4.5. Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.
     4.6. Options to Purchase Stock/SARs. Upon execution of this Agreement, the
Company shall grant to the Executive an option to purchase up to 1,000,000
shares of common stock, $.0l par value per share, of the Company, having an
exercise price equal to $2.38 per share. The option to purchase 500,000 of the
shares shall vest immediately upon the execution of this Agreement, with the
option to purchase 500,000 shares vesting upon the first anniversary hereof.
Executive shall also be entitled to receive upon execution of this Agreement an
option to purchase: (i) 500,000 shares of common stock of the Company, having an
exercise price equal to $5.00 per share, with such option vesting upon the
second anniversary hereof; and (ii) 500,000 shares of the Company’s common stock
having an exercise price of $7.50 per share, with such option vesting on the
third anniversary hereof. The terms and conditions of the options shall be set
forth in an option agreement in form substantially similar to that attached
hereto as Exhibit A (the “Option Agreement”).
     In the event the stockholders of the Company shall fail to approve the
grant of options or warrants or any amendment to the stock option plan
authorizing such grant thereunder (the “Plan”) as described above on or before
December 31, 2000, the Company shall, on or before December31, 2000, in lieu of
the grant of options, in the event such grant has not occurred, or in
consideration for the cancellation thereof if such grant has occurred, grant the
Executive 2,000,000 stock appreciation rights (each, a “SAR” and, collectively,
the “SARs”). The SARs shall vest twenty-five percent (25%) upon the execution of
this Agreement, twenty-five percent (25%) upon the first anniversary hereof,
twenty-five percent (25%) upon the second anniversary hereof and twenty-five
percent (25%) upon the third anniversary hereof and shall be exercisable for a
period often (10) years after the date hereof. The exercise price shall be $2.38
per share for the first and second tranche of SARs that vests, $5.00 per share
for the third tranche of SARs that vests and $7.50 per share for the fourth
tranche of SARs that vests. The SARs shall otherwise have the same terms and
conditions, including acceleration of vesting in certain events, as applies to
the options.
     Thereafter during the term, the Executive shall be eligible to participate
in the Plan or, to the extent more favorable to the Executive, other equity plan
or plans established by the Board of Directors of the Company for the Company’s
senior executive officers, as the same may be amended from time to time
(provided that no such amendment shall materially diminish the benefits to
Executive thereunder), as and to the extent other senior executive officers
participate in the same.
     5. Termination of Agreement.
     5.1. Termination of Agreement Upon Death of Executive.
     5.1.1 General. The Company may terminate this Agreement without any further
obligation (except as provided in this Section 5.1.1.) to the Executive on the
death of the Executive. In the event of the Executive’s death during the course
of his employment hereunder, the Executive’s Base Salary shall continue to be
paid to the Executive’s estate or the Executive

4



--------------------------------------------------------------------------------



 



for a period of one (1) year from the date of death or Disability. Nothing in
this Section 5.1.1. is intended to effect the entitlement of the Executive or
his estate to any payments or benefits to which he or it would otherwise be
entitled under any other Company plan or program.
     5.1.2 Salary, Bonus and Options. If the Executive’s employment shall be
terminated because of the Executive’s death, the Executive’s estate or
designated beneficiaries shall, as soon as practicable: (A) the actual bonus, if
any, he would have received in respect of the fiscal year in which his death
occurs, prorated by a fraction, the numerator of which is the number of days of
the fiscal year until his death and the denominator of which is 365, payable at
the same time as such bonus would be paid to him under the term of this
Agreement and (B) accrued but unpaid Base Salary through the date of Executive’s
death and any additional payments under applicable plans or programs to which
the Executive’s estate or designated beneficiaries are entitled pursuant to the
terms of such plans or programs (collectively, the “Accrued Rights”). In
addition, the Executive’s estate or designated beneficiaries shall, in
accordance with any agreement relating to such options, have the right to
exercise any vested, but unexercised, options to purchase shares of the
Company’s common stock or other equity securities of the Company for the
duration of such options’ terms. Any unexercised and any non-vested options to
purchase shares of common stock or other equity securities of the Company
previously granted to Executive shall be forfeited by the Executive.
     5.2. Termination of Agreement Upon Disability of Executive.
     5.2.1 General. The Company may terminate this Agreement without any further
obligation (except as provided in this Section 5.2.1.) to the Executive on the
Disability of the Executive. In the event of the Executive’s Disability during
the course of his employment hereunder, the Executive’s Base Salary shall
continue to be paid to the Executive for a period of one (1) year from the date
of Disability. Nothing in this Section 5.2.1. is intended to affect the
entitlement of the Executive or his estate to any payments or benefits to which
he or it would otherwise be entitled under any other Company plan or program.
     5.2.2 Salary, Bonus and Options. If the Executive’s employment shall be
terminated because of the Executive’s Disability, the Company shall pay to the
Executive, as soon as practicable his Accrued Rights. In addition, the Executive
shall, in accordance with any agreement relating to such options, have the right
to exercise any vested, but unexercised, options to purchase shares of the
Company’s common stock or other equity securities of the Company for the
duration of such options’ terms. Any unexercised and any non-vested options to
purchase shares of common stock or other equity securities of the Company
previously granted to Executive shall be forfeited by the Executive.
     5.2.3 Definition of Disability. For purposes of this Agreement,
“Disability” shall mean the Executive’s absence from performance of his assigned
duties for the Company on a full-time basis for six (6) consecutive calendar
months as a result of incapacity due to medically documented physical or mental
illness and which, in the opinion of a physician mutually acceptable to the
Company and the Executive or the Executive’s legal representative, makes it
impossible for the Executive to perform his duties and responsibilities under
this Agreement.

5



--------------------------------------------------------------------------------



 



     5.3. Termination for Cause.
     5.3.1 General. During the term of this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement for Cause (as
hereinafter defined), effective as of the date of provision of written notice to
the Executive thereof Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board of Directors of
the Company at a meeting of the Board called and held for that purpose (after
reasonable notice to the Executive, and an opportunity for the Executive,
together with counsel of his choice, to be heard before the Board of Directors
of the Company), finding that the Executive was, in the good faith opinion of
the Board of Directors of the Company, guilty of conduct set forth in
Section 5.3.3. hereof and specifying the particulars thereof in reasonable
detail.
     5.3.2 Salary, Bonus and Options. If the Executive’s employment shall be
terminated for Cause: (i) the Company shall pay the Executive his Base Salary
earned through the date of termination of the Executive’s employment with the
Company (the “Termination Date”); (ii) the Company shall not have any further
obligations to the Executive under this Agreement except those required to be
provided by law; and (iii) any unexercised and any non-vested options to
purchase shares of common stock or other equity securities of the Company
previously granted to Executive shall be forfeited by the Executive.
     5.3.3 Definition of “Cause”. For purposes of this Agreement, “Cause” shall
mean: (i) conviction of a felony or of a crime involving misappropriation or
embezzlement; (ii) willful and material wrongdoing by the Executive, including,
but not limited to, acts of dishonesty or fraud, which have a material adverse
effect on the Company or any of its subsidiaries; (iii) repeated material
failure of the Executive to follow the direction of the Company and its Board of
Directors regarding the material duties of employment; or (iv) material breach
by the Executive of a material obligation under this Agreement and failure to
cure such breach within thirty (30) days after being given written notice of
such breach by the Company.
     5.4. Termination Without Cause or Resignation for Good Reason.
     5.4.1 General. The Company has the right to terminate the Executive’s
employment, without Cause, effective as of the date of provision of written
notice to the Executive thereof. In addition, the Executive may resign for Good
Reason, as defined herein, effective as of the date of provision of written
notice to the Company thereof
     5.4.2 Effect of Termination Without Cause or Resignation for Good Reason.
In the event the Executive is terminated without Cause by the Company or in the
event the Executive resigns for Good Reason, the Company shall pay to the
Executive, as soon as practicable, his Accrued Rights. The Company shall also
pay the Executive an amount equal to two (2) times the Executive’s Base Salary,
based upon the annual rate payable as of the date of termination, without any
cost of living adjustments, payable on a monthly basis for a period of two
(2) years from the date of termination or resignation, unless such termination
occurs within the two (2) year period following a Change of Control (as defined
in Section 5.5.3. herein), in which case the Company shall pay the Executive his
Accrued Rights as soon as is practicable and shall also pay

6



--------------------------------------------------------------------------------



 



Executive the Change of Control Severance (as defined in Section 5.5.2. herein)
within sixty (60) days of the termination of Executive’s employment. The
Company’s obligation to make the payments set forth in this Section 5.4.2. shall
be unconditional, and the Executive shall not be required to mitigate the amount
of any payment provided for in this Section 5.4.2. In addition:
     (i) the Executive shall continue to be covered, for the two (2) year
period, under medical, health, life and disability insurance plans of the
Company.
     (ii) the Executive shall, in accordance with any agreement relating to such
options, have the right to exercise any vested, but unexercised, options to
purchase shares of the Company’s common stock or other equity securities of the
Company for the duration of such options’ terms. Any unexercised and any
non-vested options to purchase shares of common stock or other equity securities
of the Company previously granted to Executive shall be forfeited by the
Executive.
     5.4.3 Definition of “Good Reason”. For the purposes of this Agreement,
“Good Reason” shall mean: (i) removal from the offices which Executive holds,
(ii) the assignment to Executive of any duties inconsistent with Executive’s
position, authority, duties or responsibilities as contemplated by Section 1.
hereof, any adverse change in Executive’s reporting responsibilities, or any
action by Company that results in a diminution in such position, authority,
duties or responsibilities, but excluding for these purposes an isolated and
insubstantial action not taken in bad faith and which is remedied by Company
promptly after receipt of notice thereof given by Executive, (iii) any
diminution in Executive’s compensation in violation of this Agreement, (iv) the
relocation, without the consent of Executive, of Company’s principal executive
offices or the offices of Executive to a location more than forty (40) miles
from Nashville, Tennessee, or (v) if Company or its affiliates materially
breaches this Agreement or materially breaches any other agreement between
Executive and Company or its Affiliates, including the Option Agreement, and
fails to cure such breach within thirty (30) days of its receipt of written
notice from Executive specifying the breach.
     5.5. Resignation by Executive in the Event of a Change of Control.
     5.5.1 General. The Executive shall be entitled to resign his employment
with the Company in the event of a Change of Control of the Company pursuant to
this Section 5.5. at any time within six (6) months following the occurrence of
a Change of Control. The fact that the Executive may choose not to resign his
employment in the event of a Change of Control shall in no way affect the
Executive’s right to do so upon the occurrence of a subsequent transaction or
event which constitutes a Change of Control of the Company.
     5.5.2 Effect of Resignation in the Event of a Change of Control. In the
event the Executive resigns in connection with a Change of Control of the
Company, the Company shall pay to the Executive his Accrued Rights. The Company
shall also pay the Executive, a one-time payment to be paid within sixty
(60) days of Executive’s resignation, an amount equal to 2.99 times the
Executive’s Base Salary, based upon the annual rate payable as of the date of
termination, without any cost of living adjustments (the “Change of Control
Severance”). The Company’s obligation to make the payments set forth in this
Section 5.5.2. shall be unconditional, and the Executive shall not be required
to mitigate the amount of any payment

7



--------------------------------------------------------------------------------



 



provided for in this Section 5.5.2. In addition:
     (i) the Executive shall continue to be covered, for the two (2) year
period, under medical, health, life and disability insurance plans of the
Company.
     (ii) all options (whether vested or un-vested) to purchase shares of common
stock or other equity securities of the Company previously granted by the
Company to the Executive shall become immediately exercisable for the duration
of such options’ terms.
     5.5.3 Definition of a “Change of Control”. “Change of Control” shall mean
the occurrence of any of the following events:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act) of fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding for the
purpose of this section, any such acquisition by (A) the Company or any of its
subsidiaries, (B) any employee benefit plan (or related trust) or (C) any
corporation with respect to which, following such acquisition, more than fifty
percent (50%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by individuals and
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; or
     (ii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or entity regardless of which entity is
the survivor, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or
     (iii) the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or
     (iv) any event which the Board of Directors determines should constitute a
Change in Control;
provided, however, that, notwithstanding the foregoing, the merger of the
Company and/or its subsidiaries with CCA, and the completion of the transactions
contemplated thereby, including the restructuring of the Company’s board of
directors, all as described in the Company’s proxy statement dated July 31,
2000, as filed with the U.S. Securities and Exchange Commission on

8



--------------------------------------------------------------------------------



 



such date, as may be supplemented from time to time, regarding the restructuring
of the Company, shall not constitute a Change in Control for the purpose of this
Agreement.
     5.6. Resignation by Executive Other than in the Event of a Change of
Control or for Good Reason.
     5.6.1 General. The Executive shall be entitled to resign his employment
with the Company other than in the event of a Change of Control and for Good
Reason and for any reason at any time pursuant to this Section 5.6.
     5.6.2 Effect of Resignation Other than in the Event of a Change of Control
or for Good Reason. If the Executive resigns from his employment for any reason
other than in the event of a Change of Control or for Good Reason: (i) the
Company shall pay the Executive his Base Salary earned through the date of
termination of the Executive’s employment with the Company (the “Termination
Date”); (ii) the Company shall not have any further obligations to the Executive
under this Agreement except those required to be provided by law; and (iii) any
unexercised options and any non-vested options to purchase shares of common
stock or other equity securities of the Company previously granted to Executive
shall be forfeited by the Executive.
     6. Non-Competition, Non-Solicitation and Confidentiality and
Non-Disclosure.
     6.1. Non-Competition, Non-Solicitation. Executive hereby covenants and
agrees that during term of the Executive’s employment hereunder and for a period
of one (1) year thereafter, Executive shall not, directly or indirectly: (i) own
any interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of act as a consultant
to, or perform any services for any entity (each a “Competing Entity”) which has
material operations which compete with any business in which the Company is then
engaged; (ii) solicit any customer or client of the Company with respect to any
business in which the Company is then engaged (other than on behalf of the
Company); or (iii) induce or encourage any employee of the Company to leave the
employ of the Company; provided, that Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of Executive are referred to herein as the “Restrictive
Covenant.” Executive acknowledges that he has carefully read and considered the
provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth in this Section 6.1., including without limitation the
time period of restriction set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business and economic
interests of the Company. Executive further acknowledges that the Company would
not have entered into this Agreement or agreed to grant Executive the options to
purchase shares of the Company stock under Section 4.6. herein absent
Executive’s agreement to the foregoing.
     In the event that, notwithstanding the foregoing, any of the provisions of
this Section 6.1. or any parts hereof shall beheld to be invalid or
unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts had not been included herein. In the event that any provision
of this Section 6.1. relating to the time period and/or the area of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness

9



--------------------------------------------------------------------------------



 



such court deems reasonable and enforceable, the time period and/or area of
restriction and/or related aspects deemed reasonable and enforceable by such
court shall become and thereafter be the maximum restrictions in such regard,
and the provisions of the Restrictive Covenant shall remain enforceable to the
fullest extent deemed reasonable by such court.
     6.2. Confidentiality and Non-Disclosure. In consideration of the rights
granted to the Executive hereunder, the Executive hereby agrees that during the
term of this Agreement and for a period of one (1) year thereafter to hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company.
     7. Attendance at Board Meeting; Election to Board. For so long as the
Executive shall serve as the Chief Executive Officer of the Company, Executive
shall have the right to attend and to be heard at all meetings of the Board of
Directors (or meetings of any committees of the Board of Directors) of the
Company in a nonvoting capacity, to receive notice of such meetings, and to
receive the information provided by the Company to the Board of Directors.
Pursuant to the obligations of the Company under Section 1 hereof, the Company
shall use its reasonable best efforts to have the Board of Directors nominate
Executive for election to the Board of Directors by the stockholders of the
Company on an annual basis, or at such other time as appropriate given the term
of the Executive’s election to the Board, during the term of this Agreement.
     8. Tax Reimbursement Payment.
     (i) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by or on behalf of
the Company to or for the benefit of Executive as a result of a change in
control, as defined in Section 280G of the Internal Revenue Code (the “Code”),
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax together with any
such interest and penalties are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     (ii) Subject to the provisions of subsection (iii) below, all
determinations required to be made under this Section 8., including whether and
when a

10



--------------------------------------------------------------------------------



 



Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm or law firm selected by the Executive,
subject to the consent of the Company, which consent shall not be unreasonably
withheld (the “Tax Firm”); provided, however, that the Tax Firm shall not
determine that no Excise Tax is payable by the Executive unless it delivers to
Executive a written opinion (the “Tax Opinion”) that failure to pay the Excise
Tax and to report the Excise Tax and the payments potentially subject thereto on
or with Executive’s applicable federal income tax return will not result in the
imposition of an accuracy-related or other penalty on Executive. All fees and
expenses of the Tax Firm shall be borne solely by the Company. Within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company, the Tax Firm shall
make all determinations required under this Section 8., shall provide to the
Company and Executive a written report setting forth such determinations,
together with detailed supporting calculations, and, if the Tax Firm determines
that no Excise Tax is payable, shall deliver the Tax Opinion to the Executive.
Any Gross-Up Payment, as determined pursuant to this Section 8., shall be paid
by the Company to Executive within fifteen (15) days of the receipt of the Tax
Firm’s determination. Subject to the other provisions of this Section 8., any
determination by the Tax Firm shall be binding upon the Company and the
Executive; provided, however, that the Executive shall only be bound to the
extent that the determinations of the Tax Firm hereunder, including the
determinations made in the Tax Opinion, are reasonable and reasonably supported
by applicable law. The parties acknowledge, however, that as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Tax Firm hereunder or as a result of a contrary
determination by the Internal Revenue Service, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in subsection (iii) below that the Executive is required to
make a payment of any Excise Tax, the Tax Firm shall reasonably determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive. In determining
the reasonableness of the Tax Firm’s determinations hereunder and the effect
thereof, the Executive shall be provided a reasonable opportunity to review such
determinations with the Tax Firm and the Executive’s tax counsel. The Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until the Executive’s reasonable objections and comments thereto have been
satisfactorily accommodated by the Tax Firm.
     (iii) The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) calendar days after Executive actually
receives notice in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid;
provided however, that the failure of Executive to notify the Company of such
claim (or to provide any required information with respect thereto) shall not
affect any rights granted to the Executive under this Section 8. except to the
extent that the Company is materially prejudiced in the

11



--------------------------------------------------------------------------------



 



defense of such claim as a direct result of such failure. The Executive shall
not, unless otherwise required by the Internal Revenue Service, pay such claim
prior to the expiration of the 30-day period following the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such 30-day period that it
desires to contest such claim, the Executive shall:
     (1) give the Company and information reasonably requested by the Company
relating to such claim;
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to Executive;
     (3) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (4) if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
subsection (iii), the Company shall have the right, at its sole option, to
assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statue of limitations relating to payment of taxes for
the taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s right to assume the defense of and control the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

12



--------------------------------------------------------------------------------



 



     (iv) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to this Section 8., the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of subsection (iii) above) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to subsection
(iii) above, a determination is made that the Executive is not entitled to a
refund with respect to such claim and the Company does not notify the Executive
in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance
shall, to the extent of such denial, be forgiven and shall not be required to be
repaid and the amount of forgiven advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     9. Indemnification. The Company shall indemnify the Executive to the
fullest extent that would be permitted by law (including a payment of expenses
in advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Charter or Bylaws of the Company as in effect
at such time, or by the terms of any indemnification agreement between the
Company and the Executive, whichever affords greatest protection to the
Executive, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its officers or, during the Executive’s service in such capacity, directors
(and to the extent the Company maintains such an insurance policy or policies,
in accordance with its or their terms to the maximum extent of the coverage
available for any company officer or director); against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgement entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as a
director, officer or employee of an affiliate of the Company, at the request of
the Company, other than any action, suit or proceeding brought against the
Executive by or on account of his breach of the provisions of any employment
agreement with a third party that has not been disclosed by the Executive of the
Company.
     10. Expenses Incurred in Negotiation and Preparation of Agreement. The
Company shall reimburse Executive for one half (50%) of his reasonable and
documented legal fees and expenses incurred by Executive in connection with the
negotiation of the terms of his employment with the Company and the preparation
of all agreements in connection therewith.
     11. Notices. Any notice required or desired to be given under this
Agreement shall be in writing and shall be delivered personally, transmitted by
facsimile or mailed by registered mail, return receipt requested, or delivered
by overnight courier service and shall be deemed to have been given on the date
of its delivery, if delivered, and on the third (3rd) full business day
following the date of the mailing, if mailed, to each of the parties thereto at
the following respective addresses or such other address as may be specified in
any notice delivered or mailed as above provided:

13



--------------------------------------------------------------------------------



 



                      (i)   If to the Executive, to:             John D.
Ferguson    
 
               
 
               
 
               
 
               
 
               
 
               
 
                    (ii)   If to the Company, to:    
 
                        Corrections Corporation of America             10 Burton
Hills Boulevard             Nashville, Tennessee 37215             Attention:
Chairman of the Board of Directors             Facsimile: (615) 263-3010    

     12. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.
     13. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
     14. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.
     15. Controlling Law. This Agreement shall be governed and interpreted under
the laws of the State of Tennessee.
     16. Headings. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
[signature page to follow]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

                  EXECUTIVE:    
 
                JOHN D. FERGUSON    
 
                /s/ John D. Ferguson    
 
                THE COMPANY:    
 
                CORRECTIONS CORPORATION OF AMERICA    
 
           
 
  By:        
 
           
 
  Title:        
 
           

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Option Agreement

16